Mr. Justice Tantis delivered the opinion of the court: During the calendar year 1937, claimant was sole proprietor of a service station in Mt. Pulaski, Illinois. At the request of the Department of Public Works and Buildings, Highway Division of Illinois, he made various sales and deliveries of gasoline and oil to that Department through its representative and agents. Duplicate invoices of the several sales are attached to the original bill of claimant, and amount to $43.35. Claimant represents that his account has never been paid and that there is now due him from the State of Illinois the said sum of $43.35. A report from the Division of Highways recites that, “Through a lack of understanding by the claimant of the procedure prescribed and required by the division of highways for payment of bills, his bills were not paid from money then available in the 60th bennium- appropriation. The quantities are correct, the prices are as agreed upon,, and the supplies were furnished as claimed.” No objection is made by respondent to the allowance of the claim as submitted. We have held in numerous cases that where materials or supplies have been furnished to the State but the bill therefor Avas not approved and vouchered for payment before the lapse of the appropriation from which it was payable, Avithout negligence on the part of the claimant, an award will be made, if, at the time the expense was incurred there were sufficient funds remaining unexpended in the appropriation to pay for same. This claim is within the requirements, and an award is therefore entered in favor of claimant for the sum of $43.35.